lana joan davidson petitioner v commissioner of internal revenue respondent docket no filed date p petitioned the court under sec_6015 to review r’s final_determination denying p relief from joint liability under sec_6015 this type of action is known as a stand alone case because the only issue is whether the tax- payer is entitled to relief from joint liability p now moves the court to allow her to withdraw the petition and to dismiss the case held the court has discretion to allow p to withdraw the petition because the petition did not invoke the court’s jurisdiction to redetermine a deficiency or otherwise implicate a provision such as sec_7459 that requires the court to enter a decision upon the dismissal of a case 118_tc_330 followed 116_tc_272 is distinguished because the petition in that case invoked the court’s jurisdiction under sec_6213 to redetermine a deficiency and required that the court enter a decision held further the court will order the petition withdrawn and the case dis- missed lana joan davidson pro_se bradley c plovan for respondent opinion ruwe judge the petition in this case was filed in response to a final_determination denying petitioner relief from joint_and_several_liability under sec_6015 sec_6015 relief petitioner submitted to the internal_revenue_service irs a form_8857 request for innocent spouse relief seeking relief from joint_and_several income_tax liabil- ities for and pursuant to sec_6015 on feb- ruary the irs issued a final_determination denying petitioner’s request for sec_6015 relief petitioner timely filed a petition in this court in response to the final deter- mination at the time the petition was filed petitioner resided in maryland sec_6015 allows a spouse who has requested relief to petition the commissioner’s denial of relief such cases are unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports referred to as stand alone cases in that they are inde- pendent of any deficiency proceeding 114_tc_324 on date after respondent had filed his answer petitioner filed a motion to dismiss requesting that she be permitted to voluntarily withdraw her petition respondent does not object to the motion because a question has arisen as to our authority to dismiss without entering a decision we must decide whether to grant petitioner’s motion historically most cases coming before this court have involved petitions to redetermine deficiencies pursuant to sec_6213 generally a deficiency occurs when the correct_tax liability exceeds that reported on the taxpayer’s return see sec_6211 when our jurisdiction to redetermine a defi- ciency is invoked sec_7459 provides sec_7459 effect of decision dismissing petition -if a peti- tion for a redetermination of a deficiency has been filed by the taxpayer a decision of the tax_court dismissing the proceeding shall be considered as its decision that the deficiency is the amount determined by the sec- retary an order specifying such amount shall be entered in the records of the tax_court unless the tax_court cannot determine such amount from the record in the proceeding or unless the dismissal is for lack of jurisdiction it follows that in deficiency cases brought pursuant to sec_6213 a taxpayer may not withdraw a petition in order to avoid a decision 62_tc_519 over the years congress has expanded our jurisdiction over controversies that do not require us to redetermine defi- ciencies one such area involves our jurisdiction to review the propriety of collection actions pursuant to sec_6330 and sec_6320 in 118_tc_330 we distinguished estate of ming and held that the taxpayers could withdraw their petition to challenge the propriety of a lien filed by the irs because there was no deficiency involved and therefore sec_7459 had no application because there was no tax_court rule that controlled we looked to the federal rules of civil procedure frcp for guidance our rule provides that a case may be dismissed for cause upon mo- tion of a party or upon the court’s initiative however there is no tax davidson v commissioner see rule b d wagner v commissioner t c pincite- frcp a sets forth rules for the voluntary dismissal of a civil_action frcp allows a plaintiff to dismiss a civil_action without a court order where the plaintiff files a notice of dismissal before the opposing party serves either an answer or a motion for summary_judgment or a stipula- tion of dismissal signed by all parties who have appeared see fed r civ p a a in all other instances the rule allows a plaintiff to voluntarily dismiss a civil_action only through a court order which in turn may contain terms that the court considers proper for granting the voluntary dis- court rule that specifically addresses a petitioner’s request to dismiss by voluntarily withdrawing a petition rule b provides in pertinent part for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner rule d requires that a decision entered pursu- ant to a dismissal on a ground other than lack of jurisdiction operates as an adjudication on the merits of the taxpayer’s case fed r civ p a provides in relevant part a voluntary dismissal by the plaintiff a without a court order the plaintiff may dismiss an action without a court order by filing i a notice of dismissal before the opposing party serves either an an- swer or a motion for summary_judgment or ii a stipulation of dismissal signed by all parties who have appeared b effect unless the notice or stipulation states otherwise the dis- missal is without prejudice but if the plaintiff previously dismissed any federal- or state-court action based on or including the same claim a no- tice of dismissal operates as an adjudication on the merits by court order effect except as provided in rule a an action may be dismissed at the plaintiff ’s request only by court order on terms that the court considers proper unless the order states otherwise a dismissal under this paragraph is without prejudice see black’s law dictionary 9th ed defining the term dis- missed without prejudice in the context of a case to mean that the case is removed from the court’s docket in such a way that the plaintiff may refile the same suit on the same claim see also id defining the term dismissal without prejudice to mean a dismissal that does not bar the plaintiff from refiling the lawsuit within the applicable limitations pe- riod united_states tax_court reports missal see fed r civ p a dismissal of an action pursuant to frcp a is at the court’s discretion see 508_f3d_170 4th cir 312_f3d_404 9th cir see also 330_us_212 unless a court orders otherwise the granting of a motion to dismiss pursuant to frcp a is without prejudice 138_tc_372 a dismissal without prejudice under frcp a is generally treated as if the lawsuit had never been filed see 272_f2d_411 9th cir wagner v commissioner t c pincite and cases cited thereat see also 569_f2d_807 n 4th cir in deciding whether to grant a motion to dismiss under frcp a a court must exercise its broad equitable discretion to weigh the relevant equities and do justice between the parties in each case 781_f2d_855 11th cir see also wagner v commissioner t c pincite the crucial question to be determined is w ould the defendant lose any substantial right by the dismissal 385_f2d_366 5th cir in 116_tc_272 we held that the court had no authority to grant the taxpayer’s request for leave to withdraw her election under sec_6015 without prejudice however we think that vetrano is distinguishable from the instant case the taxpayer in vetrano invoked the court’s jurisdiction to review her claim for sec_6015 relief by raising that matter as an affirmative defense in a case based on a peti- tion for redetermination of a deficiency timely filed under sec_6213 that is one of three ways in which the court may acquire jurisdiction to review a claim for sec_6015 relief see 123_tc_135 a second way is where a taxpayer timely requests sec_6015 relief in a petition for review of a lien or levy action see id the third way is where a taxpayer timely files a stand alone petition requesting sec_6015 relief and invokes the court’s jurisdiction under sec_6015 see id in this third instance the commissioner must have issued a final_determination denying the tax- davidson v commissioner payer’s claim for sec_6015 relief or have failed to rule on the taxpayer’s claim within six months of its filing see sec_6015 a stand alone petition must be filed no later than the close of the 90th day after the commissioner issued a final_determination see sec_6015 in contrast with the petition filed in vetrano the petition filed in the instant case was a stand alone petition that invoked the court’s jurisdiction only under sec_6015 in vetrano there was a trial after which the court decided that the taxpayer and her husband were liable for the defi- ciency and for the fraud_penalty but reserved judgment on whether the taxpayer was entitled to any of her requested relief from joint liability see vetrano v commissioner t c pincite the court ordered the parties to advise the court whether any further action was required to decide that issue see id pincite the taxpayer responded to the order by asking for permission to withdraw her request for sec_6015 relief without prejudice see id pincite the court concluded that it could not grant the request because granting the motion would improperly disregard a congres- sional mandate set forth in sec_6015 see id pincite sec_6015 generally provides that with a single exception a court’s final_decision as to a taxable_year is conclusive with respect to an individual’s later claim for sec_6015 relief the exception is that the final_decision fails to be conclusive as to the later claim for relief to the extent that the later claim for relief was not an issue in the prior proceeding unless the individual participated meaningfully in the prior proceeding accord 137_tc_93 while a dismissal without prejudice in the context of fed r civ p a applies to a dismissal of an entire case vetrano was a deficiency case in which the taxpayer also claimed sec_6015 relief and sought dismissal only for her claims under sec_6015 in order to preserve her right to elect relief under sec_6015 or c at a later time sec_6015 provides res_judicata -in the case of any election under subsection b or c or of any request for equitable relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall become conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not continued united_states tax_court reports the court’s holding in vetrano does not apply here the vetrano taxpayers’ invocation of the court’s jurisdiction to redetermine a deficiency is significantly different from peti- tioner’s invocation of the court’s jurisdiction under sec_6015 in a stand alone petition where the only issue is whether the taxpayer is entitled to relief from a tax_liability otherwise owed because the petition in vetrano invoked our jurisdiction to redetermine a deficiency sec_7459 required that we enter a decision as to the deficiency pursu- ant to sec_6015 the decision as to the deficiency would have been conclusive of a sec_6015 claim made in a future lawsuit thus we had no authority in vetrano to order that the taxpayer could withdraw her claim for sec_6015 relief without prejudice here by contrast petitioner did not file a petition to redetermine a deficiency petitioner invoked the court’s jurisdiction under sec_6015 to review respondent’s final_determination denying her sec_6015 relief that was the only issue in this stand alone sec_6015 case con- gress has not required the court to enter a decision upon the dismissal of a case such as this dismissal of this case through withdrawal of the petition has the same result as if the case was never brought see humphreys v united_states f 2d pincite wagner v commissioner t c pincite- see also dove v codesco f 2d pincite n this also means that sec_6015 will not apply in any later case that petitioner may commence as to sec_6015 relief sec_6015 is operative only if there is a prior pro- ceeding dismissal of this case pursuant to the principles of frcp a will serve to treat this case as never having been a proceeding apply if the court determines that the individual participated meaning- fully in such prior proceeding we note however that it appears petitioner will be precluded from fur- ther challenging in this court her entitlement to sec_6015 relief for and in this vein it appears that petitioner would be outside of the 90-day window for filing another stand alone petition challenging the final_determination see sec_6015 it also appears that petitioner will be precluded from requesting any such relief as part of a lien or levy pro- ceeding see sec_301_6320-1 proced admin regs a taxpayer may raise any appropriate spousal defenses at a cdp hearing unless the commissioner has already made a final_determination as to spousal de- fenses in a statutory_notice_of_deficiency or final_determination letter davidson v commissioner we hold that we have authority to dismiss a stand alone sec_6015 case and in the absence of any objection by respondent we consider it appropriate to allow petitioner to withdraw her petition pursuant to the principles found in frcp a accordingly in the exercise of the court’s discretion we will grant petitioner’s motion to allow her to withdraw her stand alone petition and we will dismiss the case in accordance with the foregoing an appropriate order of dismissal will be entered granting petitioner’s motion to dis- miss f
